Name: Council Decision 2006/201/CFSP of 27 February 2006 concerning the extension of the agreement in the form of an Exchange of Letters between the European Union and the Government of Indonesia on the tasks, status, privileges and immunities of the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission Ã¢  AMM) and its personnel
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  European construction;  EU institutions and European civil service
 Date Published: 2006-09-29; 2006-03-10

 10.3.2006 EN Official Journal of the European Union L 71/53 COUNCIL DECISION 2006/201/CFSP of 27 February 2006 concerning the extension of the agreement in the form of an Exchange of Letters between the European Union and the Government of Indonesia on the tasks, status, privileges and immunities of the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) and its personnel THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) On 9 September 2005, the Council adopted Joint Action 2005/643/CFSP on the European Union Monitoring Mission in Aceh, Indonesia (Aceh Monitoring Mission  AMM) (1). (2) Article 7 of the Joint Action 2005/643/CFSP provides that the status of the Aceh Monitoring Mission staff in Indonesia, including where appropriate the privileges, immunities and further guarantees necessary for the completion and smooth functioning of the Aceh Monitoring Mission, shall be agreed in accordance with the procedure laid down in Article 24 of the Treaty. (3) Following negotiations with the Government of Indonesia, on 3 October 2005 the Council adopted Decision 2005/765/CFSP concerning the conclusion of the agreement in the form of an Exchange of Letters between the European Union and the Government of Indonesia on the tasks, status, privileges and immunities of the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) and its personnel (2) authorising the signature of the agreement in the form of an Exchange of Letters. (4) As stated in the letter of 14 September 2005 and its annexes from the Minister of Foreign Affairs of the Government of Indonesia regarding the tasks, status, privileges and immunities of the Aceh Monitoring Mission (AMM) and its personnel and the reply from the Secretary-General/High Representative of 3 October 2005, this agreement in the form of an Exchange of Letters may be extended for another period of up to six months by mutual consent (3). (5) On 13 February 2006 the Government of Indonesia invited the European Union to extend the mandate of the Aceh Monitoring Mission for a period of three months. (6) The Council, on 27 February 2006, adopted Joint Action 2006/202/CFSP amending and extending Joint Action 2005/643/CFSP on the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) (4), extending the AMM for a period of three months. (7) The extension of the agreement in the form of an Exchange of Letters for a period of three months should be approved on behalf of the European Union, HAS DECIDED AS FOLLOWS: Article 1 The extension of the agreement in the form of an Exchange of Letters between the European Union and the Government of Indonesia on the tasks, status, privileges and immunities of the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) and its personnel, is hereby approved on behalf of the European Union. The text of the Exchange of Letters agreeing to this extension is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Exchange of Letters in order to bind the European Union (5). Article 3 This Decision shall be published in the Official Journal of the European Union. Article 4 This Decision shall take effect on the day of its adoption. Done at Brussels, 27 February 2006. For the Council The President U. PLASSNIK (1) OJ L 234, 10.9.2005, p. 13. (2) OJ L 288, 29.10.2005, p. 59. (3) OJ L 288, 29.10.2005, p. 60. (4) See page 57 of this Official Journal. (5) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.